      Case: 3:20-cv-00174-DMB-RP Doc #: 25 Filed: 05/12/21 1 of 2 PageID #: 487




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

MISTY FORD                                                                                        PLAINTIFF

V.                                                                             NO. 3:20-CV-174-DMB-RP

ANDREW SAUL, COMMISSIONER
OF SOCIAL SECURITY                                                                             DEFENDANT


                                                   ORDER

        On June 11, 2020, Misty Ford filed a complaint in the United States District Court for the

Northern District of Mississippi seeking judicial review of the Commissioner of Social Security’s

decision denying her claim for benefits. Doc. #1. On March 26, 2021, this Court remanded this

case to the Commissioner for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

Doc. #21.

        The same day, Ford filed a motion for an award of attorney’s fees in the amount of

$5,345.54 pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), 1 to be paid

to her attorney for 21.50 total hours of work performed at the rate of $248.63 per hour. Doc. #22

at PageID 471. The Commissioner objects to the hourly rate utilized by Ford and asserts that the

correct, adjusted, statutory, hourly rate under the EAJA for calculation of fees should be $203.94,

resulting in a total award of $4,384.71. Doc. #23 at 1–4, 6. Additionally, the Commissioner insists

the award should be made payable to Ford, not her counsel, consistent with Astrue v. Ratliff, 560

U.S. 586 (2010). Id. at 4–5. Ford concedes that the Commissioner’s calculation of the hourly rate

is correct and that her request should have totaled $4,384.71. Doc. #24.



1
 The judgment in this case is properly considered final because the case was remanded pursuant to sentence four of
42 U.S.C. § 405(g), which “terminates the civil action seeking judicial review of the Secretary’s final decision.”
Shalala v. Schaefer, 509 U.S. 292, 298–99 (1993) (cleaned up).
     Case: 3:20-cv-00174-DMB-RP Doc #: 25 Filed: 05/12/21 2 of 2 PageID #: 488




       Based on the parties’ agreement on the hourly rate calculated by the Commissioner, the

Court finds a fee award of $4,384.71 is reasonable and that no special circumstance would make

the award unjust. The Court further finds that the award should be made payable to Ford pursuant

to the United States Supreme Court’s ruling in Astrue v. Ratliff because Ford has presented no

argument or legal authority to the contrary. See 560 U.S. 586, 597–98 (2010) (holding the

attorney’s client should be the payee of the fee award pursuant to the provisions of the EAJA,

regardless of any assignment).

       Accordingly, Ford’s motion for attorney fees [22] is GRANTED in Part and DENIED

in Part. It is GRANTED to the extent Ford is awarded attorney’s fees in the amount of $4,384.71

(21.50 hours at the hourly rate of $203.94). It is DENIED in all other respects. The Commissioner

is DIRECTED to promptly pay Ford $4,384.71 in attorney’s fees for the benefit of her counsel.

       SO ORDERED, this 12th day of May, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
